Exhibit 10(p)-2


[Letterhead of PPL Energy Supply, LLC]




Wells Fargo Bank, National Association
301 South College Street – 15th Floor, MAC:D1053-150
Charlotte, North Carolina 28288
Attention:  Rick Price


Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, North Carolina 28262
Attention: Syndications Agency Services


Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention:  Jason Kyrwood
        November 17, 2010






Re:  Notice of Optional Reduction of Commitments




Ladies and Gentlemen:


In accordance with Section 2.08(a)(ii) of that certain $4,000,000,000 Revolving
Credit Agreement (the “Credit Agreement”), dated as of October 19, 2010, among
PPL Energy Supply, LLC, The Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Agent and
Swingline Lender, and the other Agents, Arrangers and Bookrunners named therein
(capitalized terms used and not otherwise defined herein are used with the
meanings given such terms in the Credit Agreement), Borrower hereby notifies the
Administrative Agent that, effective beginning December 1, 2010, the aggregate
amount of  the Commitments will be permanently reduced by $1,000,000,000 (One
Billion Dollars), such that upon the effectiveness of such reduction, the
aggregate amount of the Commitments shall be $3,000,000,000 (Three Billion
Dollars).




        Very truly yours,


        /S/ JAMES E. ABEL
        Vice President and Treasurer